Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5 and 12-13 in the reply filed on 7 September 2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden on the examiner to examine the non-elected species.  This is not found persuasive because the non-elected species would at least require additional text searching beyond that required for the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 September 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory provisions” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dey, IV et al. (US 2019/0314946 A1) in view of Kundracik et al. (US 2012/0039679 A1).
Regarding claim 1, Dey, IV et al. discloses a method for forming threads in a workpiece using a tool 410 including a tool head 430 having at least one threading die 434, an electric motor (not shown, part of drive assembly 418) rotatably powering the tool head, a sensor 412 for measuring electrical current consumed by the motor (sensor 412 may be used to measure current draw, see paragraph [0039]), a controller 220 for controlling operation of the motor, and memory provisions (see paragraphs [0018], [0036], [0041], and [0042]), wherein the method comprises: rotating the tool head that includes at least one threading die, by use of the motor; measuring electrical current consumed by the motor, by use of the sensor.
Dey, IV et al. does not disclose a counter of motor rotations, memory provisions specifically for saving motor-rotation counts, comparing the measured electrical current to a first threshold value, whereby if the first threshold value has not been met, the measuring and comparing operations are repeated; if the first threshold value has been met, incrementing the counter of motor rotations to produce a cumulative motor rotation count; and performing a second comparison of the cumulative motor rotation count to a second threshold value, whereby if the second threshold value has not been met, the incrementing and second comparing operations are repeated.  
Kundracik et al. teaches the use of a threading tool 110 that comprises an electric motor 28, a sensor 24 for measuring electrical current consumed by the motor, a controller (within enclosure 29) for controlling operations of the motor and electronics, a counter (cycle counter, not labeled) for counting motor rotations, and memory provisions 4 for saving motor-rotation counts (see also figure 15), wherein a threading method comprises rotating the tool head with threading die by use of the motor, measuring the electrical current consumed by the motor, comparing the measured electrical current to a first threshold value (identified as the second threshold value, see paragraph [0083]), whereby if the first threshold value has not been met, the measuring and comparing operations are repeated; if the first threshold value has been met, incrementing the counter of motor rotations to produce a cumulative motor rotation count (identified as another comparing operation and cycle data, see paragraph [0083]); and performing a second comparison of the cumulative motor rotation count to a second threshold value (see paragraphs [0206] to [0210] and figures 9 and 10), whereby if the second threshold value has not been met, the incrementing and second comparing operations are repeated for the purpose of doing the comparing operations until the second threshold of cycle counting (motor rotation) is met so that dynamic breaking can begin to stop the threading process and the user (see paragraphs [0089] and [0208]) is alerted.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of Dey, IV et al. with the threading process as taught by Kundracik et al. in order to provide a process that automatically stops the threading tool when a maximum number of motor rotations has been met, thereby reducing the chance of high machine wear and subsequent failure.
Regarding claim 2, the modified invention of Dey, IV et al. discloses if the second threshold value has been met, discontinuing tool operation (as set forth above).
Regarding claim 3, the modified invention of Dey, IV et al. discloses wherein the tool includes an alert operatively connected to the controller for alerting a user, and wherein the method includes, if the second threshold value has been met, initiating the alert to inform the user of an end-of-thread condition (see paragraphs [0089] and [0208] of Kundracik et al.).
Regarding claim 4, the modified invention of Dey, IV et al. discloses wherein the workpiece is a length of pipe.
Regarding claim 5, the modified invention of Dey, IV et al. discloses wherein the tool 410 is a hand-held power drive tool.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        21 September 2022